     RUSS, AUGUST & KABAT                                 COOLEY LLP
1    Marc A. Fenster (CA Bar No. 181067)                  Heidi Keefe (176960)
     Benjamin T. Wang (CA Bar No. 228712)                 (hkeefe@cooley.com)
2    Neil A. Rubin (CA Bar No. 250761)                    Lowell Mead (223989)
     Bahrad A. Sokhansanj (CA Bar No. 285185)             (lmead@cooley.com)
3    James S. Tsuei (CA Bar No. 285530)                   Priya B. Viswanath (238089)
     12424 Wilshire Boulevard, 12th Floor                 (pviswanath@cooley.com)
4    Los Angeles, California 90025                        3175 Hanover Street
     Telephone: (310) 826-7474                            Palo Alto, California 94304
5    Facsimile: (310) 826-6991                            Telephone: (650) 843-5000
     mfenster@raklaw.com                                  Facsimile: (650) 849-7400
6    bwang@raklaw.com
     nrubin@raklaw.com                                    COOLEY LLP
7    bsokhansanj@raklaw.com                               Stephen Smith (Pro Hac Vice)
     jtsuei@raklaw.com                                    stephen.smith@cooley.com
8                                                         Phillip Morton (Pro Hac Vice)
     Attorneys for Plaintiff                              (pmorton@cooley.com)
9                                                         1299 Pennsylvania Avenue
     Corephotonics, Ltd.                                  NW, Suite 700
10                                                        Washington, DC 20004-2400
                                                          Telephone: (202) 842-7800
11                                                        Facsimile: (202) 842-7899
12
                                                         Attorneys for Defendant
13                                                       Apple, Inc.

14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                      SAN JOSE DIVISION

17
18     COREPHOTONICS, LTD.,                               Case No. 5:17-cv-06457-LHK-PK (Lead
                                                                   Case)
19                             Plaintiff,                          5:18-cv-02555-LHK-PK
20                    v.                                  JOINT CLAIM CONSTRUCTION AND
21                                                        PREHEARING STATEMENT
       APPLE INC.,
22
                               Defendant.
23
24
25
26
27
28
     JOINT CLAIM   CONSTRUCTION    AND      PREHEARING                             Case No. LACV17-06457-LHK
     STATEMENT
 1           Pursuant to Patent Local Rule 4-3 and the Court’s Case Management Order (Dkt. 87), Plaintiff
 2 Corephotonics, Ltd. (“Corephotonics”) and Defendant Apple Inc. (“Apple”) hereby submit their Joint
 3 Claim Construction and Prehearing Statement for U.S. Patent Nos. 9,185,291 (“the ’291 patent”),
 4 9,402,032 (“the ’032 patent”), 9,538,152 (“the ’152 patent”), 9,568,712 (“the ’712 patent”), and
 5 9,857,568 (“the ’568 patent”) (collectively “the Asserted Patents”).
 6
 7 I.        AGREED UPON CONSTRUCTIONS
 8           The parties agree on the constructions of the following terms.
 9
           Asserted          Term or Phrase                            Agreed Construction
10
            Claims
11       ’291 cl. 1, 12   smooth transition            a transition between cameras or points of view that
                                                       minimizes the jump effect
12
13
14 II.       PROPOSED CONSTRUCTIONS OF DISPUTED TERMS
15           Pursuant to Patent Local Rule 4-2(b), the parties’ proposed constructions of the remaining
16 terms in dispute, together with an identification of intrinsic references that support the constructions
17 and extrinsic evidence on which the party intends to rely, are provided in Exhibit A.
18 III.      IDENTIFICATION OF SIGNIFICANT CLAIM TERMS
19           Pursuant to Patent Local Rule 4-3(c), Corephotonics and Apple have met and conferred, and
20 have identified the terms that remain in dispute, as identified in Exhibit A, which are potentially
21 significant. The parties do not identify any of the remaining disputed terms as being case or claim
22 dispositive.
23 IV.       ANTICIPATED LENGTH OF TIME NECESSARY FOR CLAIM CONSTRUCTION
24           HEARING
25           The parties respectfully request three hours for the claim construction hearing, with each party
26 allotted ninety minutes.
27 V.        WITNESSES TO APPEAR AT CLAIM CONSTRUCTION HEARING
28           The parties do not propose to call witnesses at the claim construction hearing.
      JOINT CLAIM    CONSTRUCTION   AND   PREHEARING                                    Case No. LACV17-06457-LHK
      STATEMENT
                                                           1
1 VI.       IDENTIFICATION OF FACTUAL FINDINGS REQUESTED FROM COURT
2           The parties request that the Court make the factual findings that a person of ordinary skill in
3 the art would understand that each of the disputed terms be construed as proposed by each of the
4 respective parties as identified in Exhibit A.
5
6 DATED: October 26, 2018                              Respectfully submitted,
7                                                      RUSS, AUGUST & KABAT
8
                                                       By: /s/ Marc A. Fenster ________________
9                                                          Marc A. Fenster (CA Bar No. 181067)
10                                                           Attorneys for Plaintiff
                                                             Corephotonics, Ltd.
11
                                                       COOLEY LLP
12
13                                                     By: /s/ Heidi Keefe ____________________
                                                           Heidi Keefe (176960)
14
                                                             Attorneys for Defendant
15                                                           Apple Inc.
16
                                                 ATTESTATION
17
            Pursuant to Civil L.R. 5-1(i)(3), I attest that the concurrence in the filing of this document has
18
     been obtained from the other signatories.
19
20
     DATED:         October 26, 2018                                      By: /s/ Bahrad A. Sokhansanj
21
22
23
24
25
26
27
28
      JOINT CLAIM   CONSTRUCTION   AND   PREHEARING                                    Case No. LACV17-06457-LHK
      STATEMENT
                                                        2
1                                       CERTIFICATE OF SERVICE
2          I certify that I caused the foregoing document to be electronically filed with the Clerk of the
3 Court for the United States District Court for the Northern District of California using the CM/ECF
4 System on October 26, 2018.
5          I certify that all participants in the case are registered CM/ECF users and that service will be
6 accomplished by the court’s CM/ECF system.
7
8
     DATED: October 26, 2018
9                                                           /s/ Bahrad A. Sokhansanj
                                                     Bahrad A. Sokhansanj
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT CLAIM   CONSTRUCTION   AND   PREHEARING                                  Case No. LACV17-06457-LHK
     STATEMENT
                                                       3
